Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-15 are currently pending in this application.

Claim Objections
Claim 15 is objected to because of the following informality:  a typographical error with a space before the “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 1 and 13-15 recites the limitation “outputting…the generated one or more control signals to of the field device via a network based on successful validation of the one or more control signals” that renders the claim unclear. It is unclear where the one or more control signals of the field device are being outputted ‘to’ via a network. The limitation as recited is incomplete and render the claims indefinite when it’s missing the destination/source where to output the control signals.
Claim 12 recites the element “when the received response message” that fails to provide sufficient antecedent basis, hence renders the claim indefinite. Claim 12 is interpreted to depend on claim 11 for antecedent basis.
Claim 15 recites “In a non-transitory computer-readable storage medium that stores machine-readable instructions executable by one or more processors to securely manage operations of a field device in an industrial environment, the machine-readable instructions comprising:” that renders the claim unclear as to which statutory category being claimed. The term “in” fails to properly recite a Beauregard/CRM type claim (e.g. a non-transitory computer-readable storage medium storing instructions executable by a processor to perform the method). Therefore, claim 15 is unclear and indefinite.
Claims 2-12 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 recites “a cloud computing environment comprising:” that does not fall within one of the four categories of patent eligible subject matter (process/method, machines/products/apparatus, manufactures, and compositions of matter). The specification defines “cloud computing environment” or “industrial environment” to refer to a processing environment including configurable computing physical and logical resources (See Specification at [0027]). The dictionary definition of “environment” refers to the state of a computer, determined by a combination of software, basic hardware, and which programs are running (See NPL definition attached). For this reason, claim 14 fails to clearly recite one of the four statutory categories eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-9 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jasper et al. (US 2021/0385190).

With respect to claims 1 and 13-15, Jasper teaches a method, a cloud computing system and a non-transitory computer-readable storage medium for securely managing operations of a field device in an industrial environment (industrial environment 100 including industrial controllers 118/602 to execute control programs to monitor and control of industrial devices 120 and industrial controllers 118/602 being a soft controller executed on a cloud platform, fig.1/7 and par.0039), the cloud computing system (fig.1/7/18) comprising: 
one or more processors (processors 620 of industrial controllers 118/602, par.0071);
a memory (memory 622 of industrial controllers 118/602, par.0071) coupled to the one or more processors (par.0071), the memory comprising an operational safety management module stored in the form of machine-readable instructions executable by the one or more processors to securely manage operations of a field device in an industrial environment (instructions executable by processors 620 to perform safety and security operations of industrial devices, par.0071)1, the machine-readable instructions comprising: 
receiving, by a processor, a request to operate the field device from one or more data sources (processors of industrial controller 602 receives control commands from control cabinet, par.0118-0120); 
generating, by the processor, one or more control signals to operate the field device based on the received request (generating control commands to machine start/stop/home, clear faults, control setpoint modifications, adjustments to safety parameters, par.0118 and par.0120); 
validating, by the processor, the generated one or more control signals based on information related to the field device and proximity of one or more objects with respect to a location of the field device (implement or reject the control command such as setpoint modification if or if not within the safety scope of the user currently interacting with the automation system, par.0121, in response to detecting human presence within protected areas near hazardous machines, place equipment in slow or stopped operating mode, par.0123, when user has moved outside a defined proximity range of the system, safety enforcement component 608 regulate operation of the automation system with a default level of safety deemed appropriate, par.0124); and 
outputting, by the processor, the generated one or more control signals to of the field device via a network based on successful validation of the one or more control signals (program execution component 612 of industrial controllers 118/602 implements the setpoint modification when approved by safety enforcement component 608, par.0121; safety enforcement component 608 instruct program execution component 612 to implement the received control commands 1602 in accordance with the safety permissives, par.0122);
at least one engineering system communicatively coupled to the cloud computing system (human-machine interfaces HMI 114 coupled to industrial controllers 118/602) and a technical installation (control level/OT environment, fig.7), wherein the technical installation comprises: one or more field devices (industrial devices 120, fig.7); and 
the one or more objects, which are communicatively coupled to the cloud computing system and the at least one engineering system (user of a client device connected to the industrial controllers 118/602 and the HMI 114, fig.1/7, par.0122, wherein the industrial controllers 118/602 is a soft controller executed on a cloud platform, fig.1/7 and par.0039)2.

With respect to claim 2, Jasper teaches further comprising: controlling the operation of the field device based on the generated one or more control signals (par.0040).

With respect to claim 3, Jasper teaches further comprising: halting operations of the field device when the validation of the one or more control signals fails (implement or reject the control command such as setpoint modification if or if not within the safety scope of the user currently interacting with the automation system, par.0121, in response to detecting human presence within protected areas near hazardous machines, place equipment in slow or stopped operating mode, par.0123, when user has moved outside a defined proximity range of the system, safety enforcement component 608 regulate operation of the automation system with a default level of safety deemed appropriate, par.0124; par.0052, par.0118, 0120, 0123); and discarding the received request to operate the field device (reject request to alter the setpoint, par.0121).

With respect to claim 4, Jasper teaches wherein generating the one or more control signals to operate the field device based on the received request comprises: detecting one or more events triggered corresponding to the operation of the field device; determining whether the detected one or more events require validation of operations of the field device; and generating one or more control signals corresponding to the detected one or more events when the detected one or more events require validation of operations of the field device (implement or reject the control command such as setpoint modification if or if not within the safety scope of the user currently interacting with the automation system, par.0121, in response to detecting human presence within protected areas near hazardous machines, place equipment in slow or stopped operating mode, par.0123, when user has moved outside a defined proximity range of the system, safety enforcement component 608 regulate operation of the automation system with a default level of safety deemed appropriate, par.0124; par.0052, par.0118, 0120, 0123).

With respect to claim 5, Jasper teaches wherein the request comprises information associated with the field device, requestor information (determine one or more safety functions that the user is permitted to perform based on a cross-referencing of the identity, role, and training information defined in the user credential record 526 with the safety policy data 524 defined on the plant-level SA system 502, which can define specific permissible security functions associated with the user's role, training, par.0116), and at least one operation command to be executed on the field device (control commands to machine start/stop/home, clear faults, control setpoint modifications, adjustments to safety parameters, par.0118 and par.0120).

With respect to claim 6, Jasper teaches wherein validating the generated one or more control signals based on information related to the field device and proximity of one or more objects with respect to location of the field device comprises: determining location of one or more objects in proximity to the location of the field device; validating whether the determined location of at least one object of the one or more objects is in proximity to the location of the field device; and generating a validation failure message when the location of the at least one object is in proximity to the location of the field device (in response to detecting human presence within protected areas near hazardous machines, place equipment in slow or stopped operating mode, par.0123, when user has moved outside a defined proximity range of the system, safety enforcement component 608 regulate operation of the automation system with a default level of safety deemed appropriate, par.0124).

With respect to claim 7, Jasper teaches further comprising: generating a validation success message when the validation of the determined location of the at least one object in proximity to the location of the field device is successful (safety enforcement component 608 generate and deliver a notification of the improper modification attempt to one or more administrators or log a record of the attempt).

With respect to claim 8, Jasper teaches wherein validating the generated one or more control signals based on information related to the field device and proximity of one or more operators with respect to location of the field device comprises: determining whether at least one interlock function associated with the field device exists based on a prestored lookup table (determine safety functions that the user is permitted to perform based on user’s identity to enforce safety permissives based on user credential records for identity and security policy, par.0116); and generating a validation failure message when at least one interlock function associated with the field device exists and when the location of the at least one object is in proximity to the location of the field device (in response to detecting human presence within protected areas near hazardous machines, place equipment in slow or stopped operating mode, par.0123).

With respect to claim 9, Jasper teaches further comprising: generating a validation success message when at least one interlock function associated with the field device does not exist and when the location of the at least one object is not in proximity to the location of the field device (when user has moved outside a defined proximity range of the system, safety enforcement component 608 regulate operation of the automation system with a default level of safety deemed appropriate, par.0124).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome all above rejections and further rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claim 10, wherein determining location of one or more objects in proximity to the location of the field device comprises: receiving real-time location information associated with each object of the one or more objects present in a technical installation at a given time; generating a geographical map of the technical installation, the geographical map comprising location of the one or more field devices; superimposing received location information associated with each object of the one or more objects present in the technical installation at the given time onto the generated geographical map of the technical installation; mapping location of each object of the one or more objects to corresponding location of the one or more field devices based on vicinity; and determining location of the one or more objects in proximity to the location of the field device based on the mapping.
With respect to claim 11, wherein validating whether the determined location of at least one object is in proximity to the location of the field device comprises: broadcasting a location confirmation request to the at least one object having a location that is determined to be in proximity to the location of the field device; receiving a response message from the broadcasted at least one object, wherein the response message comprises at least one location acceptance or location rejection message; determining whether the received response message comprises a location acceptance message; and successfully validating the determined location of the at least one object in proximity to the location of the field device when the received response message comprises a location acceptance message.
With respect to claim 12, further comprising: generating a validation failure message when the received response message comprises a location rejection message; and discarding the generated one or more control signals and the received request upon generating the validation failure message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   September 10, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Underlining limitations are recited only in claims 13 and 14.
        2 Underlining limitations are recited only in claim 14.